DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 3 is objected to because of the following informalities:  in line 6 of Claim 3, “normal session transmission state to the normal session transmission state” is assumed to be “normal session transmission state to the abnormal session transmission state.”  Appropriate correction is required.
Claims 9 and 10 are objected to because of the following informalities:  the end of line 7 in Claim 9 as well as the end of line 5 in Claim 10 are both missing a conjunction. For the purpose of this action, it is assumed that “and” is the intended conjunction.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 each recite, or rely on a claim that recites, a “first parameter” but it is unclear what the “first parameter” is. For the purposes of this action, the first parameter is assumed to be a threshold value that indicates which state a control channel should be. This assumption is based in part on Par 37 and Algorithm 1 in which H1 (which is equated to first parameter) is used to determine whether oscillation frequency is within a certain range (i.e. within a predefined threshold). Par 41 also says that relevant parameters include a threshold of oscillation frequency, though it lists several other parameters that may or may not be related to first parameter. The language in the claims should be amended to further specify the usage and/or purpose of first parameter to solve these issues of clarity and indefiniteness.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff (US 20170026985 A1), hereafter referred to as L1, in view of Zhovnirnovsky (US 20160205026 A1), hereafter referred to as Z1.
Regarding Claim 1, L1 discloses the below limitation:	session transmission is performed in a control channel by use of a first parameter, wherein the control channel is used for session transmissions between gateway devices (L1 Par 73 radio control unit determines whether the reception by the radio transceiver of the expected response to the planned uplink transmission coincide with the timing of the upcoming gap);	adjusting the first parameter value to a second parameter value in a case where a value of the oscillation frequency is greater than a first preset threshold (Par 74 threshold value is based on a round-trip time between the wireless communication device and the first network node; Par 109 time between transmission and receipt of the ACK/NACK may be seen as a second threshold); and	performing the session transmission in the control channel by use of a second parameter value (Par 72 adaptation of the planned uplink transmission).
L1 does not disclose the below limitation:	determining an oscillation frequency;
Z1 does disclose the below limitation:	determining an oscillation frequency (Fig 2; Par 61 Inter Packet Gap (IPG) variable tracks historical available bandwidth  and currently available bandwidth; Par 63 receiver uses RTT computed from RTTs sampled from keep-alive messages);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and Z1, to combine the adjustment of L1 with the calculation of an oscillation frequency based on RTT as disclosed in Z1. L1 discloses adjusting control channel communication in response to RTT exceeding a threshold value, but does not discuss dynamically updating the threshold based on network conditions. Z1 does discuss a dynamic calculation of network conditions that allow for runtime adjustment of a RTT threshold in response to network latency based on historical bandwidth availability and RTT, which can be used to calculate oscillation frequency. When RTT between control channels is above an expected value, it can have negative impact on the reliability of communicating. The calculation of oscillation frequency and dynamic adjustment of communication in response to latency passing a threshold increases the reliability of control channel communication. Therefore, it would have been obvious to combine L1 and Z1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, L1 and Z1 disclose the limitations of Claim 1.
L1 does not disclose the below limitation:	counting a first total number of oscillation when the session transmission is performed in the control channel by use of the first parameter value within a current period; and	taking a ratio of the determined first total number of oscillation to duration of the current period as a value of the oscillation frequency.
Z1 does disclose the below limitation:	counting a first total number of oscillation when the session transmission is performed in the control channel by use of the first parameter value within a current (Z1 Par 22 Tterm can be specified in number of IPG samples; Par 20 IPG is Inter Packet Gap, the time interval between the last bit of a first packet and last bit of a subsequent packet (i.e. oscillation)); and	taking a ratio of the determined first total number of oscillation to duration of the current period as a value of the oscillation frequency (Par 22 Tterm is used as a basis for calculating periodic averages (i.e. oscillation frequency)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and Z1, to combine the aforementioned transmission method with the counting of oscillation (i.e. IPG) as disclosed in Z1 and further with the calculation of a ratio or average, also disclosed in Z1. Counting oscillation and calculating a ratio of said oscillation is what allows the transmission method to be dynamically adapted. Therefore, it would have been obvious to combine L1 and Z1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, L1 and Z1 disclose the limitations of Claim 1.
L1 discloses the below limitation:	determining a first product of the value of the oscillation frequency and the first parameter value; determining a first ratio of the first product to a predetermined constant; determining a second product of the first ratio and the first parameter value (if ratio is 0, this calculation results in a solution of 0);	taking a sum of the second product and the first parameter value as the second parameter value (L1 Par 74 planned uplink transmission coincides with the timing of the upcoming gap if the time until the starting time of the upcoming gap is lower than the threshold value (when the ratio is 0, H1 = H2 and the parameter is not changed; ).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and Z1, to combine the aforementioned transmission method of using multiple threshold values as disclosed in L1. Where the ratio calculated is 0, the first parameter and the second parameter are the same value and the parameter is unchanged. Where the ratio calculated is 1, the second parameter is the first parameter summed to itself. In both cases, it is unclear why the calculation as described in Claim 4 is necessary. Instead, the apparatus can rely solely on the threshold based on RTT as described in L1. The claim language does not contain sufficient detail to distinguish this claim over the prior art. Usage of the same threshold or doubling the threshold in response to network conditions minimizes load on the process or the apparatus. Therefore, it would have been obvious to combine L1 and Z1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, L1 and Z1 disclose the limitations of Claim 1.
L1 discloses the below limitation:	maintaining the first parameter value in a case where a value of the oscillation frequency is less than or equal to the first preset threshold (L1 Par 74 planned uplink transmission coincides with the timing of the upcoming gap if the time until the starting time of the upcoming gap is lower than the threshold value).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and Z1, to combine the aforementioned transmission method with the ability to determine that current network conditions are L1. While the instant invention is directed to dynamically adjusting transmission characteristics in response to network conditions, it also needs the ability to discern that no change is needed. Therefore, it would have been obvious to combine L1 and Z1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, L1 discloses the below limitation:	a first determining module configured to determine an oscillation frequency when a session transmission is performed in a control channel by use of a first parameter, wherein the control channel is used for session transmissions between gateway devices (L1 Par 73 radio control unit determines whether the reception by the radio transceiver of the expected response to the planned uplink transmission coincide with the timing of the upcoming gap);	a first processing module configured to adjust the first parameter value to a second parameter value in a case where a value of the oscillation frequency is greater than a first preset threshold (Par 74 threshold value is based on a round-trip time between the wireless communication device and the first network node; Par 109 time between transmission and receipt of the ACK/NACK may be seen as a second threshold; Fig 4 Processor 420);	a transmission module configured to perform the session transmission in the control channel by use of a second parameter value (Par 72 adaptation of the planned uplink transmission).
L1 does not disclose the below limitation:	to determine an oscillation frequency;
(Z1 Fig 2; Par 61 Inter Packet Gap (IPG) variable tracks historical available bandwidth  and currently available bandwidth; Par 63 receiver uses RTT computed from RTTs sampled from keep-alive messages);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and Z1, to combine the adjustment of control channel communication based on a threshold based on round trip time (RTT) as disclosed in L1 with the calculation of an oscillation frequency based on RTT as disclosed in Z1. L1 discloses adjusting control channel communication in response to RTT exceeding a threshold value, but does not discuss dynamically updating the threshold based on network conditions. Z1 does discuss a dynamic calculation of network conditions that allow for runtime adjustment of a RTT threshold in response to network latency based on historical bandwidth availability and RTT, which can be used to calculate oscillation frequency. When RTT between control channels is above an expected value, it can have negative impact on the reliability of communicating. The calculation of oscillation frequency and dynamic adjustment of communication in response to latency passing a threshold increases the reliability of control channel communication. Therefore, it would have been obvious to combine L1 and Z1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, L1 and Z1 disclose the limitations of Claim 9.
L1 does not disclose the below limitation:	a statistics unit configured to count a first total number of oscillation when the 
Z1 does disclose the below limitation:	a statistics unit configured to count a first total number of oscillation when the session transmission is performed in the control channel by use of the first parameter value within a current period (Z1 Par 22 Tterm can be specified in number of IPG samples; Par 20 IPG is Inter Packet Gap, the time interval between the last bit of a first packet and last bit of a subsequent packet (i.e. oscillation));	a processing unit configured to take a ratio of the determined first total number of oscillation to duration of the current period as the value of the oscillation frequency (Par 22 Tterm is used as a basis for calculating periodic averages (i.e. oscillation frequency)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and Z1, to combine the aforementioned transmission method with the counting of oscillation (i.e. IPG) as disclosed in Z1 and further with the calculation of a ratio or average, also disclosed in Z1. Counting oscillation and calculating a ratio of said oscillation is what allows the transmission method to be dynamically adapted. Therefore, it would have been obvious to combine L1 and Z1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, L1 discloses the below limitation:	determining an oscillation frequency when a session transmission is performed in (L1 Par 73 radio control unit determines whether the reception by the radio transceiver of the expected response to the planned uplink transmission coincide with the timing of the upcoming gap);	adjusting the first parameter value to a second parameter value in a case where a value of the oscillation frequency is greater than a first preset threshold (Par 74 threshold value is based on a round-trip time between the wireless communication device and the first network node; Par 109 time between transmission and receipt of the ACK/NACK may be seen as a second threshold); and	performing the session transmission in the control channel by use of a second parameter value (Par 72 adaptation of the planned uplink transmission).
Z1 further discloses the below limitation:	determining an oscillation frequency (Z1 Fig 2; Par 61 Inter Packet Gap (IPG) variable tracks historical available bandwidth  and currently available bandwidth; Par 63 receiver uses RTT computed from RTTs sampled from keep-alive messages);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and Z1, to combine the adjustment of control channel communication based on a threshold based on round trip time (RTT) as disclosed in L1 with the calculation of an oscillation frequency based on RTT as disclosed in Z1. L1 discloses adjusting control channel communication in response to Z1 does discuss a dynamic calculation of network conditions that allow for runtime adjustment of a RTT threshold in response to network latency based on historical bandwidth availability and RTT, which can be used to calculate oscillation frequency. When RTT between control channels is above an expected value, it can have negative impact on the reliability of communicating. The calculation of oscillation frequency and dynamic adjustment of communication in response to latency passing a threshold increases the reliability of control channel communication. Therefore, it would have been obvious to combine L1 and Z1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, L1 and Z1 disclose the limitations of Claim 1
L1 further discloses the below limitation:	a memory (L1 Fig 4 Memory 430) and	a processor (Fig 4 Processor 420);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and Z1, to take the aforementioned methods of session transmission and perform those methods on a processor that executes a program stored in memory, as disclosed in L1. Performing methods stored in memory on a processor is well-known in the art and the methods themselves are obvious in light of L1 and Z1. Therefore, it would have been obvious to combine L1 and Z1 to obtain the invention, as specified in the instant claim.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over L1 and Z1 and further in light of Zhu (US 20160366679 A1), hereafter referred to as Z2.
Regarding Claim 3, L1 and Z1 disclose the limitations of Claim 2.
L1 partially discloses the below limitation:	taking a total number of times that the control channel is switched from an abnormal session transmission state to a normal session transmission state and then from the normal session transmission state to the normal session transmission state within the current period as the first total number of oscillation in the process in which the session transmission is performed in the control channel by use of the first parameter value (L1 Par 74 threshold value is based on a round-trip time between the wireless communication device and the first network node (substituting control channel change state for RTT)).
Z2 further discloses the below limitation:	taking a total number of times that the control channel is switched from an abnormal session transmission state to a normal session transmission state (Z2 Par 109 UE may choose whether to change a first control channel according to a channel state of the first control channel);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1, Z1 and Z2, to combine aforementioned transmission method with tracking of a threshold in response to network conditions, as disclosed in L1, with the network switching between to a different state in response to network conditions, as disclosed in Z2. Substituting the changing state of a control channel from Z2 with the method of identifying threshold based on other network L1, Z1 and Z2 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, L1 and Z1 disclose the limitations of Claim 10.
L1 discloses the below limitation:	a first processing subunit configured to take a total number of times that the control channel is switched from an abnormal session transmission state to a normal session transmission state and then from the normal session transmission state to the abnormal session transmission state within the current period as the first total number of oscillation in the process in which the session transmission is performed in the control channel by use of the first parameter value (L1 Par 74 threshold value is based on a round-trip time between the wireless communication device and the first network node (substituting control channel change state for RTT)).
Z2 further discloses the below limitation:	taking a total number of times that the control channel is switched from an abnormal session transmission state to a normal session transmission state (Z2 Par 109 UE may choose whether to change a first control channel according to a channel state of the first control channel);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and Z1 to combine aforementioned session transmission apparatus with tracking of a threshold in response to network L1, with the network switching between to a different state in response to network conditions, as disclosed in Z2. Substituting the changing state of a control channel from Z2 with the method of identifying threshold based on other network conditions would result in the instant Claim 3. By tracking the network changes (i.e. from a normal state to an abnormal state and vice versa), a threshold can be adjusted based on the general instability of the control channel communication over a period of time rather than network delay over time. Therefore, it would have been obvious to combine L1, Z1 and Z2 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 has a sufficient level of detail to distinguish it over the prior art, but also needs to remedy the 112(b) deficiencies as discussed above.
Claims 6 and 7 are objected too as being dependent upon a rejected base claim, but would be allowable in conjunction with Claim 5 being rewritten in independent form as being dependent upon rewritten Claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412